DETAILED ACTION

Claim and Specification Objections
Claims 1-5 are and specification are objected to because of the following informalities:  
Referring of claims 1-5 and specification, the claims 1-5 defines “a cotter pin fitted to pass through through-holes of the arm part and the auxiliary arm part of the clamp”.
Specification and claims defines 20 in figure 3 as cotter pin. However, 20 in specification is not cotter pin (20 is Clevis pin). A split pin, also known as a cotter pin or cotter key, and Cotter pins are wire formed pins with two prongs.
Examiner suggests change cotter pin 20 as pin 20 or clevis pin 20 in the claims and specification.

Claims 2 and 4 are objected to because of the following informalities:  
Referring of claim 2, the limitation “both ends of the elastic latching rod protruding from the cotter pin” is unclear because it is lacking structure. Without the elastic latching rod passing through a fitting hole of the cotter pin, both ends of the elastic latching rod cannot protrudes from the cotter pin, therefore, the claim 2 is indefinite by lacking structure.

Referring of claims 4, the limitation “each of both the protruding ends of the elastic latching rod” is not clear because Without the elastic latching rod passing 
Additionally, the term “the protruding ends” lacks antecedent basis because not described prior in claim 1.
The limitation “the elastic latching rod, which is elastically bendable, from interfering with the side surfaces of the cotter pin” is unclear or indefinite because it is lacking structure. Without grooves having a width and a length larger than a diameter of rod and a length of protruding portion of rod, respectively, coil or rod would interfere the side surface. Therefore, the limitation is indefinite.
The term “each of side surfaces of the cotter pin facing each other” is unclear. see figure 3, grooves are opposite side surfaces of the pin 20, not side surfaces of the cotter pin facing each other.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over AARP (Applicant Admitted Prior Art, figures 1-2 of applicant invention, hereinafter AARP) in view of Moore et al. (US20120225408, hereinafter Moore).

Referring to claim 1, AAPR disclose a fastening structure of a clamp for supporting a power line and an insulator (figure 2 of AAPR), 
the fastening structure comprising: a fastening means for preventing an end of the insulator (8) from being separated from the 5clamp (10) in a state in which the end of the insulator (8) is disposed between an arm part (103) and an auxiliary arm part of the clamp (103), wherein the fastening means comprises: a cotter pin (12) fitted to pass through through-holes of the arm part (103) and the auxiliary arm part of the clamp  (104) and the end of the insulator (8); and 10a latching rod (121) mounted on the cotter pin. 
AARP fails to disclose 10an elastic latching rod configured to be elastically bent to pass through each of the through-holes and to be restored in its original shape, thereby preventing the cotter pin from being separated.  
Moore discloses an elastic latching rod  (an elastic coil spring rod in figure 1 or figure 5A or 5C; paragraph 0154 states, ‘a spring fastener, which utilizes a super elastic material”) configured to be elastically bent to pass through each of the through-holes and to be restored in its original shape, thereby preventing the cotter pin from being separated (by having claimed structure , elastic latching rod of Moore intended to  be elastically bent to pass through each of the through-holes and to be restored in its original shape, thereby preventing the cotter pin from being separated ; additionally see figure 2 and claim 14 ).

It would have been obvious to ordinary skill in the art before the effective filing date of claimed invention to modify the fastening structure of a clamp of Moore to have elastic latching rod as taught by Moore into the through hole of AARP because this type of elastic spring rod provide self-locking mechanism into the hole (as shown in fire 2); paragraph 0238 of Moore  states, “a spring fastener capable of compression after insertion to augment the self-locking force of the oversize nature of the spring fastener relative to the bore aperture”,

Referring to claim 2, AAPR in view of Moore disclose the fastening structure of claim 1, wherein the elastic latching rod is mounted 15on the cotter pin and has a form of a coil spring, both ends of the elastic latching rod protruding from the cotter pin (see coil spring rod protruding from both ends figure 2 of Moore in view of AAPR).  

Referring to claim 3, AAPR in view of Moore disclose the fastening structure of claim 2, wherein the elastic latching rod has the form of the coil spring in which gaps between spirals are dense to improve structural strength  ( see coil spring rod protruding from both ends figure 2 of Moore in view of AAPR ) . 

Referring to claim 5, AAPR in view of Moore disclose the fastening structure of claim 1, wherein the elastic latching rod is adapted to be fittably coupled to a fitting (see coil spring rod figure 2 of Moore in view of AAPR).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over AARP, Moore, and  further in view of Manning et al. (US3742807, hereinafter Manning).

Referring to claim 4, AAPR in view of Moore discloses the fastening structure of claim 1, but fail to disclose wherein a dent groove corresponding to each of both the protruding ends of the elastic latching rod is formed in each of side surfaces of the cotter pin facing each other to prevent the elastic latching rod, which is elastically bendable, from interfering with the side surfaces of the cotter pin.  

Manning discloses a dent groove is formed in each of side surfaces of the cotter pin facing each other to prevent end of elastic latching rod, which is elastically bendable, from interfering with the side surface of the cotter pin.  
It would have been obvious to ordinary skill in the art before the effective filing date of claimed invention to modify the fastening structure of a clamp of AAPR in view of Moore to have grooves as taught by Manning around both sides of the through hole of AARP because this type arrangement to prevent damage of coil by grooves accommodating corresponding ends of coil or rod when pin passing through another component.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over AARP, Moore, and  further in view of Tylor et al. (US2291847, hereinafter Tylor).

Referring to claim 6, AAPR in view of Moore discloses the fastening structure of claim 5, but fail to disclose wherein, in a state in which the elastic latching rod is mounted into the fitting hole of the cotter pin, the elastic latching rod is fixed to the cotter pin by a protrusion of an inside of the fitting hole, the protrusion being formed by striking a bottom of the cotter pin.
Taylor discloses the elastic latching rod is mounted into the fitting hole, the elastic latching rod is fixed by a protrusion of an inside of the fitting hole (see figures 3-4 rod is secured by protrusion in the hole), the protrusion being formed by striking a bottom of the cotter pin (how’s it’s made is part of process, not a product; the product is what it not, not how it’s made such as casting striking, molding etc..)

It would have been obvious to ordinary skill in the art before the effective filing date of claimed invention to modify the fastening structure of a clamp of AAPR in view of Moore to have a protrusion as taught by Tylor in the through hole of AARP because this type of arrangement further secure the rod within the hole by compressing the rod and restricting the movement of the rod.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/           Examiner, Art Unit 2847